—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 10, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was discharged from her employment as a financial planner and analyst due to disqualifying misconduct after it was discovered that she falsified her time sheet by indicating that she worked 40-hour weeks. It is well settled that inaccurately documented time records can constitute disqualifying misconduct (see Matter of Du Bois [Commissioner of Labor], 282 AD2d 858; Matter of Trahan [Commissioner of Labor], 273 AD2d 664). Claimant’s exculpatory explanations for admittedly failing to appropriately record her time and leaving without approval created a credibility issue for the Board to resolve (see id.).
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.